Name: Council Regulation (EEC) No 1319/85 of 23 May 1985 on the reinforcement of supervision of the application of Community rules on fruit and vegetables
 Type: Regulation
 Subject Matter: European Union law;  plant product
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 39 COUNCIL REGULATION (EEC) No 1319/ 85 of 23 May 1985 on the reinforcement of supervision of the application of Community rules on fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Parliament ( 2 ), Whereas the Community rules on fruit and vegetables , and in particular Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3 ), as last amended by Regulation (EEC) No 1332 / 84 ( 4 ), contain provisions on the supervision of conformity with quality standards and the recording ofprices which it is particularly necessary to apply correctly and uniformly in order to ensure smooth market management ; Whereas conformity with Community rules in the matter of quality standards and the recording of prices must be subjected to thorough inspections ; whereas , in addition to the inspections carried out by the Member States on their own initiative which remain essential , provision should be made for inspections to be carried out by servants of the Commission and for the latter to call on the services of the Member States ; Whereas the competence of the servants of the Commission and the limits within which they may operate should be defined ,  inspection of the conformity with quality standards , or certain quality requirements of products listed in Annex II to Regulation (EEC) No 1035 / 72 which are withdrawn from the market in accordance with Articles 15 and 15a or bought in in accordance with Articles 19 and 19 » of the said Regulation ,  inspection of the quality of fruit and vegetables supplied to the processing industries in cases where common quality standards or classes have been adopted for such products , in particular for the purposes of granting Community aid ,  verification of the recording of the prices referred to in Articles 17 and 24 of the said Regulation . 2 . The Commission decision shall indicate the subject and purpose of the inspection and shall fix the date on which it will begin . Article 2 The Commission shall give due warning, before the beginning of the inspection operations referred to in Article 1 , to the Member State in whose territory these operations will take place . It shall indicate the most appropriate places where the inspections must be carried out and shall determine the practical arrangements in cooperation with the competent authorities of the Member State . Article 3 1 . For the purpose of carrying out the inspections together with officials of the Member State concerned , the Commission inspectors shall produce a written authorization specifying their identity and status together with the subject and purpose of such inspections . 2 . In carrying out their duties , in accordance with Article 1 , the Commission inspectors shall have the following rights and powers : ( a ) they shall have access to all premises , sites , plants and means of transport which the inspection operations may concern ; (b ) they may request any explanations from the operators concerned ; (c ) they shall have access as necessary to documents relating to the products and to the prices referred to in Article 1 . 3 . The Commission inspectors shall : ( a ) in the course of the inspections , adopt an attitude compatible with the rules and practices which officials of the Member States have to follow; ( b ) be bound by professional secrecy . HAS ADOPTED THIS REGULATION: Article 1 1 . Without prejudice to inspections carried out by the authorities of the Member States , the Commission may decide to have inspections carried out , together with officials of the Member State concerned , in the following areas :  inspection of the conformity with quality standards of products marketed fresh within the Community and traded with third countries , ( ») OJ No C 67 , 14 . 3 . 1985 , p . 38 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . H OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 4 ) OJ No L 130 , 16 . 5 . 1984 , p . 1 . No L 137 / 40 Official Journal of the European Communities 27 . 5 . 85 voting procedure laid down in Article 43 (2 ) of the Treaty . Article 4 1 . Producers of fruit and vegetables , their organizations and associations of their organizations , traders in fruit and vegetables and any organization concerned with buying and selling fruit and vegetables shall be required to submit to the verification referred to in Article 1 . 2 . For the purpose of carrying out the inspections jointly , in accordance with Article 3 ( 1 ), officials of the competent authority of the Member State in whose territory the inspection is to be carried out shall assist the Commission inspectors in the performance of their duties . Article 6 At the conclusion of the inspections carried out on the basis of this Regulation, the Commission shall forward a report on its findings to the Member States in whose territory the inspection has been carried out , at the latter's request . Before 1 July each year the Commission shall present to the European Parliament and the Council a report on the inspections carried out pursuant to this Regulation . Article 5 Detailed rules for the application of this Regulation shall , where necessary , be adopted by the Council , acting on a proposal from the Commission , in accordance with the Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE